Citation Nr: 0311940	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-01 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity and Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1945, and died in December 1999.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

In addition to receiving the assistance required by the VCAA, 
the veteran should be notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In the present case, the appellant has not been apprised of 
her rights under the VCAA.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) is invalid because in conjunction with 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C. § 7104(a).  The Federal Circuit further held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides a claimant one year to submit 
evidence.

Also, during the pendency of the appellant's claim a complex 
series of legal developments has occurred with respect to the 
issue of entitlement to Dependency and Indemnity and 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318, as follows:

a.  In January 2000, the Department of Veterans Affairs 
(VA) amended 38 C.F.R. § 3.22 (the implementing regulation 
for 38 U.S.C. § 1318) to restrict the award of DIC benefits 
to cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 
38 U.S.C. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  

	b.  In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."  

c.  In National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 
38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, 
which interprets a virtually identical veterans benefit 
statute, 38 C.F.R. § 1311(a)(2), and that VA failed to 
explain its rationale for interpreting these virtually 
identical statutes (1311 and 1318) in conflicting ways.  The 
Federal Circuit remanded the case and directed VA to stay all 
proceedings involving claims for DIC benefits under 
38 U.S.C. § 1318 where the outcome is dependent on 38 C.F.R. 
§ 3.22 pending the conclusion of expedited rulemaking.  

	d.  In August 2001, the Board and all VA regional 
offices and centers suspended the adjudication of claims for 
DIC benefits under the provisions of 38 U.S.C. § 1318 where 
the veteran was not rated totally disabled for a continuous 
period of at least ten years prior to death, or at least five 
years from the veteran's release from active duty, as these 
cases may involve "hypothetical entitlement."  Chairman's 
Memorandum No. 01-01-17 (August 23, 2001); VBA Fast Letter 
No. 01-77 (Aug. 17, 2001).

e.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to 
provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16309-16317 (April 5, 2002).

f.  In National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, 
the Federal Circuit acknowledged that VA had determined that 
the two statutes at issue should be interpreted in the same 
way and had amended 38 C.F.R. § 20.1106 to provide that 
claims under section 1311(a)(2), like claims under 1318, will 
be decided taking into regard prior determinations issued 
during the veteran's lifetime.  The Federal Circuit held that 
VA could properly construe the "entitled to receive" 
language of sections 1311(a)(2) and 1318 in the same way, and 
could properly construe the language of the two statutory 
sections to bar the filing of new claims, i.e., claims where 
no claim had been filed during the veteran's life or the 
claim had been denied and was not subject to reopening-
"hypothetical entitlement" claims.  The Federal Circuit 
held that, although VA could construe the language of the two 
statutory sections to foreclose the reopening of all total 
disability claims filed during the veteran's lifetime except 
for CUE claims, VA did not address why other grounds for 
reopening closed proceedings (in addition to CUE) should not 
also be allowed.  

g.  The Federal Circuit remanded the case for VA to 
explicitly consider the various interpretations of sections 
1311 and 1318 concerning the issue of reopening, and to make 
a rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.

In view of the foregoing, and in light of the Federal 
Circuit's holdings, the Board concludes that it must remand 
the veteran's claim to the RO for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  Of 
particular importance in light of the 
developments in the law during the 
pendency of the appellant's claims in 
this case, the RO should inform the 
appellant of the laws and regulations 
relevant to her claims, and the types of 
evidence needed to substantiate her 
claims.  Further, the RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  

In her July 2002 letter, the appellant 
specifically refers to a fairly recent 
letter from Dr. Vernon L. Garlock, a VA 
psychiatrist, who had transferred her 
husband's VA records for RO review, and 
she added that "I do not have a copy of 
to submit as new evidence."  In 
fulfilling its duties to assist the 
appellant, the RO should establish 
whether it has received the letter from 
Dr. Garlock, and if not, whether the 
appellant seeks assistance in obtaining a 
copy of the letter.

2.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death, and should readjudicate the issue 
of entitlement to Dependency and 
Indemnity and Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318 
provided that the claim as developed is 
not subject to the stay imposed by NOVA 
II, described above.

3.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the January 2001 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




